        Case 1:18-cv-02830-JPO Document 239 Filed 07/26/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

IN RE MEXICAN GOVERNMENT BONDS                         Master Docket No. 18-cv-02830
ANTITRUST LITIGATION

THIS DOCUMENT RELATES TO:

ALL ACTIONS

                     ORDER ADJOURNING FAIRNESS HEARING

       WHEREAS, on December 16, 2020, this Court entered Orders (ECF Nos. 223-24) (the

“Preliminary Approval Orders”) preliminarily approving the proposed class action settlements

between Plaintiffs Oklahoma Firefighters Pension & Retirement System, Electrical Workers

Pension Fund Local 103, I.B.E.W., Manhattan and Bronx Surface Transit Operating Authority

Pension Plan, Metropolitan Transportation Authority Defined Benefit Pension Plan Master Trust,

Boston Retirement System, Southeastern Pennsylvania Transportation Authority Pension Plan,

United Food and Commercial Workers Union and Participating Food Industry Employer Tri-State

Pension Fund, and Government Employees’ Retirement System of the Virgin Islands (“Plaintiffs”)

and Settling Defendants Barclays PLC, Barclays Bank PLC, Barclays Capital Inc., Barclays

Capital Securities Limited, Barclays Bank México, S.A., Institución de Banca Múltiple, Grupo

Financiero Barclays México, and Grupo Financiero Barclays México, S.A. de C.V. (“Barclays”)

and JPMorgan Chase & Co., J.P. Morgan Broker- Dealer Holdings Inc., J.P. Morgan Securities

LLC, JPMorgan Chase Bank, National Association, Banco J.P. Morgan, S.A. Institución de Banca

Múltiple, J.P. Morgan Grupo Financiero, and J.P. Morgan Securities plc (“JPMorgan”) and set a

hearing for September 13, 2021 to consider final approval of the settlements (the “Fairness

Hearing”);
         Case 1:18-cv-02830-JPO Document 239 Filed 07/26/21 Page 2 of 2




       WHEREAS, Plaintiffs moved this Court on July 23, 2021 to adjourn the Fairness Hearing

from September 13, 2021 to October 28, 2021;

       WHEREAS, Barclays and JPMorgan consent to the requested adjournment;

       NOW, THEREFORE, the Court having read and considered the submission, upon all

prior proceedings in this action, and after all due consideration;

       IT IS HEREBY ORDERED that:

       1.      The Fairness Hearing scheduled for September 13, 2021 is adjourned to October

28, 2021, at 4:30 p.m.

       2.      The Court’s Preliminary Approval Orders otherwise remain in force, and any

deadlines based in reference to the Fairness Hearing date shall be adjusted accordingly based on

the new hearing date.

       3.      The Settlement Administrator shall update the Settlement website with the new

applicable deadlines and advise any potential Class Members receiving Class Notice after this date

of the new deadlines.

       IT IS SO ORDERED.


        July 26, 2021
 Dated:_____________________                          ______________________________
                                                      Honorable J. Paul Oetken
                                                      United States District Judge




                                                  2
